SOMEKVILLE, J.
We have examined the evidence in this cause with all proper care, and are not clearly satisfied that the finding of the Probate Judge is erroneous, except in one particular. The administratrix should have been charged with the item of silver-ware, shown to have been worth the sum of fifty dollars. The alleged gift of these articles by the deceased to Mrs. Weisinger is not sustained by the testimony ; the fact of delivery, either actual or constructive, not being proved. A gift of personal property, without delivery, is ineffectual to pass the title to the donee. — Huddleston v. Huey, 73 Ala. 215.
The judgment is reversed, and the cause remanded, that the account may be re-stated with this correction. In other particulars, we find no error in the record.